ORDER
GREENE, Judge:
Pursuant to 38 U.S.C. § 7257(b)(1), and in order to meet the needs of the Court, recall-eligible retired judge Frank Q. Ne-beker, is recalled to perform substantial service to the Court. The Court requires Judge Nebeker’s service to assist in reviewing and deciding an unprecedented number of appeals now pending before the Court.
Upon consideration of the foregoing, it is
ORDERED that, effective January 2, 2007, Frank Q. Nebeker, shall commence service as a judge of the Court until March 30, 2007.